Citation Nr: 0028972	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  99-05 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death, to include as due to inservice tobacco use or 
nicotine dependence.

2.  Basic eligibility for Dependence and Educational 
Assistance pursuant to the provisions of Chapter 35, Title 
38, United States Code.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to May 
1946.  He died on August [redacted], 1998.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Jackson, Mississippi, which denied a claim by the appellant 
seeking entitlement to service connection for the veteran's 
cause of death and Dependence and Educational Assistance 
pursuant to the provisions of Chapter 35, Title 38, United 
States Code.  

The appellant has not claimed entitlement to dependency and 
indemnity compensation benefits pursuant to 38 U.S.C.A. 
§ 1318 (West 1991) and that matter will not be addressed in 
this appeal.


FINDINGS OF FACT

1.  The appellant's claim seeking entitlement to service 
connection for the veteran's cause of death was filed in 
September 1998.



2.  The veteran died as a result of respiratory and cardiac 
arrest due to cardiac disease.

3.  The veteran was not service-connected for any disability 
during his lifetime.

4.  No evidence tends to show that the veteran incurred or 
aggravated any respiratory or cardiac disease, or injury or 
disease related thereto, in service or within any applicable 
presumptive period.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for the veteran's cause 
of death as due to inservice tobacco use or nicotine 
dependence is not authorized by law.  38 U.S.C.A. § 1103  
(West Supp. 2000).

2.  The appellant has not presented a well-grounded claim for 
entitlement to service connection for the veteran's cause of 
death, other than as due to inservice tobacco use or nicotine 
dependence.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The appellant has not submitted evidence of a well-
grounded claim for service connection for educational 
benefits pursuant to 38 U.S.C.A. Chapter 35.  38 U.S.C.A. 
§ 5107(a).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Laws & Regulations

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (1999).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  In specific regard to service connection for 
disability, the three requirements for a well grounded claim 
are: (1) evidence of a current disability as provided by a 
medical diagnosis; (2) evidence of incurrence or aggravation 
of a disease or injury in service as provided by either lay 
or medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Epps v. Gober, 126 F.3d 1464, 1468  (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998); Caluza v. Brown, 7 Vet. App. 498, 506  (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 38 
U.S.C.A. § 1110  (West 1991); 38 C.F.R. § 3.303  (1999).  For 
service connection for the cause of death of a veteran, the 
first requirement, i.e. evidence of a current disability, 
will always be met (the current disability being the 
condition that caused the veteran to die).  However, the last 
two requirements must be supported by evidence of record.  
Ruiz v. Gober, 10 Vet. App. 352  (1997) (citing Ramey v. 
Brown, 9 Vet. App. 40, 46  (1996)).

Once a claim is determined to be well grounded, the death of 
a veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312(a)  (1999).  The issue involved 
will be determined by exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran, including, particularly, autopsy reports.  
Id.  The service-connected disability will be considered as 
the principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b)  (1999).  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1)  (1999).

Effective June 9, 1998, a veteran's disability or death shall 
not be considered to have resulted from injury or disease 
incurred in service on the basis that it resulted from injury 
or disease attributable to the use of tobacco products by the 
veteran during service.  38 U.S.C.A. § 1103(a); see Internal 
Revenue Service Restructuring and Reform Act of 1998, Pub. L. 
No. 105-206, § 8202, 112 Stat. 865  (1998).  However, 
entitlement to service connection for disability or death may 
otherwise be established as due to an injury or disease 
incurred in or aggravated by service or manifest to the 
requisite degree of disability during a presumptive period 
specified in 38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue 
shall be given to the claimant."  38 U.S.C.A. § 5107(b)  
(West 1991).

II.  Analysis

The appellant has consistently alleged that her husband, the 
veteran, died of cardiac arrest due to heart disease, that 
his heart disease was caused by a 48-year history of smoking 
cigarettes, and that he first began smoking cigarettes during 
service and became nicotine-dependent during that time.  As a 
result, she believes that entitlement to service connection 
for the veteran's cause of death is warranted as due to 
inservice tobacco use or nicotine dependence.

The Board must deny her claim seeking service connection for 
the veteran's cause of death as due to inservice tobacco use 
or nicotine dependence as a matter of law.  The law 
specifically prohibits the grant of service connection for 
death alleged to have been caused by tobacco use during 
service.  38 U.S.C.A. § 1103(a); see Internal Revenue Service 
Restructuring and Reform Act of 1998, Pub. L. No. 105-206, 
§ 8202, 112 Stat. 865  (1998).  While this law was recently 
enacted and applies only to claims filed after June 9, 1998, 
the appellant's claim is dated September 1, 1998, and was 
filed at the RO on September 9, 1998.  As such, § 1103 is 
controlling and dispositive of this portion of her claim.  
Where the law and not the evidence is dispositive of the 
issue before the Board, the claim has to be denied because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Nevertheless, as indicated above, entitlement to service 
connection for the cause of the veteran's death is still 
warranted when the evidence otherwise shows that his cause of 
death was due to injury or disability incurred in or 
aggravated during service or within any applicable 
presumptive periods.  38 U.S.C.A. § 1310; 

38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  Of course, the 
appellant still has the initial burden of submitting a well 
grounded claim in this regard.

Here, the first element of a well grounded claim is met.  
Ruiz, 9 Vet. App. at 46.  The veteran's death certificate 
shows that his cause of death was respiratory and cardiac 
arrest due to cardiac disease.  This conclusion is supported 
by all of the medical evidence of record, which documents the 
veteran's treatment for heart disease from 1992 until his 
passing in 1998.

The second element of a well-grounded claim is some competent 
evidence of heart disease or other inservice injury or 
disease (not attributable to inservice tobacco use) related 
to the veteran's cause of death.  Id.  This is where the 
appellant's claim fails.  The claims file contains no 
evidence that the veteran incurred or aggravated any such 
injury or disease.  Service medical records, consisting of 
the veteran's 1943 induction medical examination report, 
outpatient notes, and 1946 separation medical examination 
report are all negative for any cardiovascular disease.  The 
separation medical examination report shows that evaluation 
of his cardiovascular system and heart were normal.  His 
arteries, veins, blood pressure, and pulse were all within 
normal limits.  A May 1946 photofluorogram study revealed an 
"essentially healthy chest."

The Board recognizes that certain chronic heart conditions 
warrant presumptive service connection, subject to certain 
requirements.  38 C.F.R. §§ 3.307, 3.309  (1999).  However, 
while the veteran had the requisite service, there is no 
indication in the record that he had any cardiovascular 
disease within the applicable time frame after service, e.g. 
1 year.  Id.  As stated above, the medical evidence first 
indicates that he had heart disease in 1992; VA medical 
records show that he suffered a myocardial infarction in 
April 1992.  Records show that he had no prior history of 
heart disease and had been "feeling extremely well" until 
just a couple of hours prior to his heart attack.  During her 
June 1999 personal hearing, the appellant and her daughter 
also testified that the veteran first had problems with his 
heart in 1992.

The claims file contains a large amount of medical evidence, 
both treatment records and photocopies of pertinent medical 
treatises and other literature.  It also contains several lay 
statements from members of the veteran's family.  However, 
none of this evidence suggests that the veteran incurred or 
aggravated heart disease or some other injury or disease 
related to heart disease in service.  Even the medical 
opinions of the veteran's treating physician, dated in 
February 1999 and June 1999, do not suggest that he had heart 
disease in service.  The statements provide a medical opinion 
that the veteran was addicted to cigarettes in service, but 
service connection for an inservice injury or disease 
attributable to inservice tobacco use is precluded by law.  
See 38 U.S.C.A. § 1103(a).

In light of the above, the Board must conclude that the 
appellant has not met her burden of presenting a well 
grounded claim.  The claims file contains no evidence that 
the veteran incurred or aggravated an injury or disease (not 
attributable to tobacco use) in service or within any 
applicable presumptive period.  Epps, 126 F.3d at 1468; 
Caluza, 7 Vet. App. at 506; 38 C.F.R. §§ 3.303, 3.307, 3.309  
(1999).

Therefore, entitlement to service connection for the 
veteran's cause of death is not warranted.

The Board further finds that the appellant has not indicated 
the existence of any additional evidence that would well 
ground this claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

In view of the denial of dependency and indemnity 
compensation benefits, there is no basis to grant Chapter 35 
benefits, since they are based on a favorable determination 
regarding the dependency and indemnity compensation status.  
See 38 U.S.C.A. §§ 3501, 3502 (West 1991).


ORDER

Entitlement to service connection for the veteran's cause of 
death, to include as due to inservice tobacco use or nicotine 
dependence, is denied.

Basic eligibility for Dependence and Educational Assistance 
pursuant to the provisions of Chapter 35, Title 38, United 
States Code, is not established.



		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

